In re: Rufus Robinson applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 170 So.2d 243.
Writ refused. The result is correct.
SANDERS, J.,
is of the opinion that the writ should be granted. The Longshoremen’s and Harbor Workers’ Compensation Act (33 U.S.C.A. § 905), as construed by the United States Supreme Court and one line of lower federal court decisions, does not preclude an injured longshoreman from recovering damages from his employer when the employer is also the owner of the ship. Reed v. Steamship Yaka, 373 U.S. 410, 83 S.Ct. 1349, 10 L.Ed. 2d 448; Hertel v. American Export Lines, D.C., 225 F.Supp. 704. The state courts have concurrent jurisdiction of such in per-sonam suits with the federal courts. 28 U.S.C.A. § 1333; Rojas v. Robin, 230 La. 1096, 90 So.2d 58 and the authorities therein cited; Davis v. Matson Navigation Co., D.C., 143 F.Supp. 537.
SUMMERS, J.,
is of the opinion the writ should be granted, for the result reached here is contrary to Reed v. Yaka, 373 U.S. 410, 83 S.Ct. 1349, 10 L.Ed.2d 448.